Case: 17-20052      Document: 00514259005         Page: 1    Date Filed: 12/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-20052                                   FILED
                                  Summary Calendar                         December 4, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
REZA AHMADI,

                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; STATE OF TEXAS
BOARD OF PARDONS AND PAROLES,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2454


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Reza Ahmadi, formerly Texas prisoner # 1713862, appeals the dismissal
of his 42 U.S.C. § 1983 complaint as barred by the Eleventh Amendment and
Heck v. Humphrey, 512 U.S. 477 (1994), and for failure to state a claim. He
argues that his request for prospective injunctive relief is not barred by the
Eleventh Amendment, that his sentence was invalidated by the district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20052     Document: 00514259005     Page: 2   Date Filed: 12/04/2017


                                  No. 17-20052

dismissal of a prior 28 U.S.C. § 2254 application as moot, and that he identified
every element necessary to state a cause of action under § 1983.
      We review the district court’s Eleventh Amendment immunity
determination de novo.     Hale v. King, 642 F.3d 492, 497 (5th Cir. 2011).
Eleventh Amendment immunity applies “unless the suit falls within the
narrow exception articulated by the Supreme Court in Ex Parte Young,” 209
U.S. 123 (1908). McKinley v. Abbott, 643 F.3d 403, 405 (5th Cir. 2011) (footnote
omitted). The Young exception allows a private citizen to sue an individual in
federal court for prospective injunctive relief based on allegations that the
actor violated federal law. Id. at 406. Although Ahmadi asserts that he is
entitled to prospective injunctive relief, he does not identify with particularity
the relief sought or the basis therefor. Moreover, in light of Ahmadi’s release
from prison, it is unclear what prospective injunctive relief he could be
afforded. See Weinstein v. Bradford, 423 U.S. 147, 148-49 (1975). At bottom,
Ahmadi is seeking monetary damages from the State based on his belief that
he was unlawfully confined from July 2, 2012 to May 16, 2014. Because he is
seeking monetary damages, his suit against the Director, in her official
capacity, and the Board is barred by the Eleventh Amendment.              K.P. v.
LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010); McKinley, 643 F.3d at 405-06.
      In order to recover damages under § 1983 for an allegedly
unconstitutional conviction or for harm caused by unlawful actions that would
invalidate a conviction or sentence, a plaintiff must prove that the conviction
or sentence has been overturned. Heck, 512 U.S. at 486-87. A claim for
damages related to a conviction or sentence that has not been invalidated is
not cognizable under § 1983. Id. at 487; see Edwards v. Balisok, 520 U.S. 641,
648 (1997). “Because an action attacking the validity of parole proceedings
calls into question the fact and duration of confinement, it must satisfy the



                                        2
    Case: 17-20052    Document: 00514259005      Page: 3   Date Filed: 12/04/2017


                                  No. 17-20052

Heck element.” McGrew v. Texas Bd. of Pardons & Paroles, 47 F.3d 158, 161
(5th Cir. 1995) (footnote and citations omitted); see also Wilkinson v. Dotson,
544 U.S. 74, 81-82 (2005).
      Contrary to Ahmadi’s assertions, the district court’s dismissal of his
second habeas application as moot did not invalidate his sentence or his
continued confinement; none of the claims raised therein were adjudicated on
the merits. Furthermore, although Ahmadi was eventually granted release to
mandatory supervision in May 2014, he has not demonstrated that the Board’s
prior denials of such relief have been set aside for purposes of Heck. In light of
Ahmadi’s failure to satisfy the requirements of Heck, the district court did not
err by dismissing his claims against the Director on that ground. Because
Ahmadi’s claims are barred by the Eleventh Amendment and Heck, we do not
address the district court’s determination that Ahmadi failed to state a § 1983
claim.
      AFFIRMED.




                                        3